Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin L. Wingate on 2/9/2021.

The application has been amended as follows: 

Please replace the abstract and the claims with the attached set.  


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  Figure 1 should be two independent figures in order to comply with 37 CFR 1.84(h)(5) because modified forms of the same part should not be . 
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest a switchgear / method having a turn and twist mechanism to drive a movable contact assembly for engagement or disengagement; wherein a driving assembly is mechanically coupled with the cylindrical pipe, wherein the driving base is mounted for rotating about a first axis, wherein during a first stage of rotation, the driving base drives a floating carrier for turning the cylindrical pipe about the first axis, and during a second stage of rotation, the driving base drives the driving pin arrangement for twisting the cylindrical pipe about a second axis, wherein the floating carrier is mounted on the driving base and mechanical coupled with the movement of the driving base such that during the first stage the floating carrier rotates about the first axis in response to the rotation of the driving base, wherein the floating carrier comprises two parallel plates having circular openings for supporting the cylindrical pipe such that centers of the circular openings are positioned on the second axis, wherein the driving pin arrangement comprising three pins, wherein two pins are parallel pins mounted on the driving base, and a third pin is attached with the cylindrical pipe, such that the third pin is mechanically coupled to the movement of the twoIn re: Ajit Kadam et al.PCT Application No.: PCT/IB2019/051943Filed: March 11, 2019 Page 4 of 7parallel pins mounted on the driving base, wherein the driving base drives the driving pin .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833